--------------------------------------------------------------------------------

RELEASE

KNOW ALL MEN BY THESE PRESENTS that Rey V. Supera, (“Supera”), for good and
valuable consideration, including but not limited to the consummation of a sale
of his shares in Atheron, Inc. (“ATHERON”), the receipt and sufficiency of which
consideration is hereby acknowledged, agrees as follows:

1. Supera hereby remises, releases and forever discharges ATHERON and its
assigns, employees and servants, and, where applicable, the executors,
administrators, successors and assigns from any and all manner of action and
actions, cause and causes of action, suits, debts, dues, sums of money, claims,
demands and obligations whatsoever, at law or in equity, which Supera may have
had or now have or which her assigns, receivers, receiver-managers, trustees,
affiliates, and, where applicable, the heirs, executors, administrators,
successors and assigns of her hereafter can, shall or may have existing up to
the present time by reason of any matter cause or thing whatsoever relating to
or arising out of the relationship between the Supera and ATHERON relating to,
arising out of or in connection with any and all dealings between the parties to
the date hereof.

2. Notwithstanding the above provision and for greater clarification, this
Release does not apply to any claims that may arise after the date of this
Release.

3. It is understood and agreed that Supera shall not commence or continue any
claims or proceedings against anyone in respect of anything hereby released
which may result in a claim or proceedings against ATHERON. If any such claim or
proceeding results in any claim or proceeding against ATHERON, then the party
bringing such claim or proceeding shall indemnify and save harmless the other
party from all resulting liabilities, obligations and costs.

4. Supera hereby represents that he is the only party entitled to the
consideration expressed in this Release, and has not assigned any right of
action released hereby to any other firm, corporation or person.

5. Supera acknowledges that he has read this document and fully understands the
terms of this Release, and acknowledges that this Release has been executed
voluntarily after receiving independent legal advice.

6. This Release is governed by the laws of Nevada, and the parties attorn to the
jurisdiction of the Courts of Nevada with regard to any dispute arising out of
this Release.

7. Execution and delivery of this document by fax shall constitute effective
execution and delivery. Execution of this document by a corporation shall be
effective notwithstanding that its corporate seal is not affixed hereto.

DATED for reference November 5, 2010.

  /s/Rey V. Supera   REY V. SUPERA


--------------------------------------------------------------------------------